Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Tsuchiya (PGPub 2020/0156895) discloses at least a medium supporting portion (56) configured to support a medium transported in a transport direction, the medium supporting portion being configured to swing (about shaft 55a; see fig.3,4A,4B); a stacking portion (52) which is provided vertically below the medium supporting portion and on which the medium dropped from the medium supporting portion is stacked, the stacking portion being configured to move up and down (via mechanism 53; see fig.1); however, the prior art of record does not fairly disclose or teach at least a detecting portion that detects swinging of the medium supporting portion, wherein the detecting portion detects the swinging of the medium supporting portion when the medium on the rising stacking portion comes into contact with a lower surface of the medium supporting portion, in combination with the remaining limitations of the claim.


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        9/27/2021